Title: Lafayette to James Madison, 10 July 1830
From: Lafayette
To: Madison, James


                        
                            
                                My dear friend
                            
                            
                                
                                    La grange
                                
                                July 10th 1830
                            
                         
                        This letter will be delivered by Mr Ruggi whom You Have known at Charlottesville in His Statuary
                            profession. He called upon Mr Rives, Mr David and myself, Several Months ago, with a paper Signed by the professors of
                            the University, engaging them, to the amount of $1000 towards the payment of a Statue of our illustrious friend Jefferson
                            provided, on its Arrival at Charlottesville it Was approved and Appreciated by a Competitive Committee. Such is the first
                            Step to a very desirable object. But Mr Ruggi ought to Have Collected in Virginia and other States a larger list of
                            Suscribers Before He Undertook to Have this Capital Work performed By European Artists. This he omitted to do, and on
                            Application to an italian Sculptor He Was asked $10000 He Says that the Evaluation By My friend Mr david the first Actual
                            Sculptor in France, a member of the institute, and a Most Generous Gentleman, does not exceed $8000. Mr Ruggi Has
                            determined to do What he should Have Begun With, and to Revisit the United States to Collect Subscriptions. He Requests a
                            letter of introduction to You, and through You to our friends more particularly interested in the Concerns of the
                            University, and the intended plan. I Need Not tell  How Happy I Would Be to See Such an Homage paid to the Memory of
                            Jefferson, and I Request You Will put me on the list of the Subscribers for three or four hundred dollars, or more as You
                            will See  it Goes on With other friends and Admirers. It Were to Be Wished Mr david Was entrusted With the Work, a
                            Collossal Statue Was Spoken of, But it Might be of an ordinary Size and thereby Some What Cheaper. I am Sure He Would do
                            it, for the Sake of His love of freedom and personal glory at a lower price than any other Artist; But I Must See him
                            Before I Say any thing positive on the Subject. In the Mean While I Send this letter to Mr Ruggi. With my affectionate
                            Respects to Mrs Madison I am What You Have long known me Your most afictionate friend
                        
                        
                            
                                Lafayette
                            
                        
                    